DETAILED ACTION
This office action is in response to the amendment received on June 24, 2021. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Perkins, Jr. (6848872).  

In reference to claims 1 and 20, Dowd discloses a crank tool comprising: a first handle (11) arranged on a first axis (see figure below), the first handle comprising an end handle (because handle 11 is located at a rightmost end, Figure 1), a second handle (see figure below) arranged on a second axis (see figure below), the second axis being different from the first axis, the second handle comprising a mid-tool handle (see figure 

[AltContent: textbox (Tooling arm)][AltContent: arrow][AltContent: textbox (Second handle being
a mid-tool handle)][AltContent: arrow][AltContent: textbox (Second extension portion)][AltContent: arrow][AltContent: textbox (Extension portion/first extension portion)][AltContent: arrow][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second axis)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale


In reference to claim 2, Dowd discloses that the tooling end (12) is arranged on a tooling arm (formed as the lowermost leftward extending portion of 10, see figure above). 

In reference to claim 3, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the tooling arm has a length of between approximately 20 inches and approximately 30 inches. However, the applicant fails to provide any criticality in having particular range of lengths being between approximately 20 inches and approximately 30 inches or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the tooling arm with any length including being between approximately 20 inches and approximately 30 inches depending on the 

In reference to claims 4 and 5, Dowd discloses that the extension portion is a first extension portion (see figure above), and the crank tool further comprises a second extension portion (see figure above) extending between the second handle and the tooling arm (see figure above). 

In reference to claim 6, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the first extension portion has a length of between approximately 12 inches and approximately 24 inches, and that the second extension portion has a length of between approximately 6 inches and approximately 12 inches. However, the applicant fails to provide any criticality in having particular length range for the first extension portion being between approximately 12 inches and approximately 24 inches, and the particular length range for the second extension portion being between approximately 6 inches and approximately 12 inches or that these particular ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the first extension portion and the second extension portion from any length including being between 

In reference to claim 7, Dowd discloses that the tooling end comprises a socket head (at 16 or at 17, Figure 1). 

In reference to claims 9 and 17, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having particular range of the outer diameter or width being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the socket head with any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter or width (i.e. at least approximately two inches), one could more 

In reference to claims 10 and 16, Dowd discloses that the tooling end comprises a quick coupling mechanism (at 18 and/or 19) for receiving a socket head (at 16 or at 17, Figures 1 and 2). 

In reference to claim 11, Dowd discloses that the tooling end (12) comprises a pivotable joint (at 19, Figures 1 and 2). 

In reference to claims 12 and 19, Perkins, Jr. shows that the third axis (i.e. longitudinal axis of 20) is arranged between and equidistant from the first axis (i.e. longitudinal axis of 23) and the second axis (i.e. longitudinal axis of 25, see Figure 1). 

In reference to claim 13, Dowd discloses a tool system capable of operating trailer trap doors, the system comprising: a hand-operated handle comprising: a first handle (11) arranged on a first axis (see figure below), the first handle comprising an end handle (because handle 11 is located at a rightmost end, Figure 1), a second handle (see figure below) arranged on a second axis (see figure below), the second handle comprising a mid-tool handle (see figure below), and a tooling end (at 12) arranged on a third axis (see figure below) and configured to receive a socket head (at 16 or at 17); 
and a plurality of socket heads (at 16 or at 17), each socket head having a recess (within 16 or 17, Figure 2) sized and shaped to engage an attachment mechanism (i.e. nut, Page 1, Lines 44-46), but lacks, providing that the third axis is arranged between 

[AltContent: textbox (Tooling arm)][AltContent: arrow][AltContent: textbox (Second handle being
a mid-tool handle)][AltContent: arrow][AltContent: textbox (Second extension portion)][AltContent: arrow][AltContent: textbox (Extension portion/first extension portion)][AltContent: arrow][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second axis)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale



In reference to claim 15, Dowd discloses that the attachment mechanism is a bolt, nut, or screw (see Page 1, Lines 44-46).

In reference to claim 18, Dowd discloses that the tooling end (12) is arranged on a tooling arm (formed as the lowermost leftward extending portion of 10, see figure on page 8 above) and wherein the hand-operated handle additionally comprises a first extension portion (see figure on page 8 above) extending between the first handle and the second handle and a second extension portion (see figure on page 8 above) extending between the second handle and the tooling arm (see figure on page 8 above). 

Claim 8, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Perkins, Jr. (6848872) and Thoman (8474353). 

In reference to claim 8, Dowd discloses the claimed invention as previously mentioned above, but lacks, showing that the socket head is readily removable. However, Thoman teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (Figure 12a, similar to the offset handle of Dowd) including a socket head (36a, similar to the socket head of Dowd) that is readily removable (Figures 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed June 24, 2021, with respect to the amended independent claims 1 and 13 and further with respect to the previously applied base reference (Edmonds) has been fully considered and is persuasive.  The previous rejection including Edmonds as a base reference has been overcome. However, applicant's arguments, see pages 11-12, with respect to the other base reference Dowd in view of Perkins, Jr. has been fully considered but is not persuasive as discussed in further detail below. 
Applicant contends that, “As discussed above, Perkins, Jr. teaches a device for quickly winding strap around a spool of a ratcheting binder assembly having a longitudinal axis includes a leverage hole engaging mechanism, a longitudinal axis generally coincident with the longitudinal axis of the spool, and two generally freely rotatable handles offset from the longitudinal axis spaced 180 degrees apart. An alternate embodiment includes an extended tail end portion adapted to rest within an adjacent ratcheting binder and may include another leverage hole engaging mechanism to turn two adjacent spools coincidently. See Perkins, Abstract. Figures 1 and 3 of Perkins, Jr….As is evident from the Figures, neither Dowd nor Perkins, Jr. disclose, teach, or suggest, “a first handle arranged on a first axis, the first handle comprising an end handle; a second handle arranged on a second axis, the second axis being different from the first axis, the second handle comprising a mid-tool handle;” and “a tooling end arranged on a third axis, the third axis being different from and between the first axis and the second axis.” However, the examiner respectfully disagrees with this statement. The examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The base reference (Dowd) already disclosed providing a first handle arranged on a first axis, wherein the first handle comprised an end handle, a second handle arranged on a second axis, the second axis being different from the first axis, the second handle comprising a mid-tool handle and a tooling end (12) arranged on a third axis (see annotated figures previously shown above). Dowd merely lacked having the third axis being arranged different from and between the first axis and the second axis and that the third axis is parallel to the first and second axes. The teaching reference (Perkins, Jr.) taught of providing an offset handle (10, similar to the offset handle of Dowd) comprising; a tooling end (at 21 or at 20 or at 21/20) arranged on a third axis (at the longitudinal axis A, see Figure 1), wherein the third axis is arranged between a first handle arranged on first axis (i.e. longitudinal axis of 23) and a second handle arranged on a second axis (i.e. longitudinal axis of 25, see Figure 1). The examiner notes that the first and second handles, of Perkins, Jr. do not have to be formed as an end handle and a mid-tool handle, respectively, in order to provide the teaching of having a third axis arranged different 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined the type of the first handle and the second handle and the location of the third axis with respect to the first and second axes. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723